Citation Nr: 1021226	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-35 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
to include as secondary to posttraumatic stress disorder.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
or service-connected coronary artery disease.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The Board of Veterans' Appeals ("BVA" or "Board") finds 
that the issue of whether the appellant is entitled to a 
total disability rating based on individual unemployability 
due to service-connected disabilities ("TDIU") has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ). See March 2008 
letter from appellant's VA medical provider; April 2008 VA 
medical record; May 2008 Vet Center record.  Therefore, the 
Board does not have jurisdiction over it and refers it to 
the AOJ for appropriate action.  

This matter initially came before the Board on appeal from 
two rating decisions dated in June 2004 and February 2006 of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Chicago, Illinois in which the RO denied, among 
other things, claims of entitlement to service connection for 
posttraumatic stress disorder ("PTSD), a headache disorder, 
a seizure disorder and hypertension.  The appellant, who had 
active service from December 1967 to July 1970, appealed 
those decisions to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    

The appellant's appeal was remanded in April 2008 for the 
purpose of scheduling a BVA hearing. April 2008 BVA decision.  
The appellant then testified at a personal hearing conducted 
at the RO before the undersigned Veterans Law Judge in August 
2008.  At that time, he submitted additional evidence in 
support of his claims, with a waiver of initial RO review. 
August 2008 BVA hearing transcript, p. 2.  



In December 2008, the Board granted the appellant's claim of 
entitlement to service connection for PTSD and remanded the 
remaining claims for further development.  Subsequent to the 
completion of this development, the RO granted the 
appellant's claim of entitlement to service connection for 
headaches secondary to the appellant's service-connected 
PTSD. See January 2010 rating decision.  In a January 2010 
Supplemental Statement of the Case, the RO continued to deny 
the appellant's claims of entitlement to service connection 
for a seizure disorder and hypertension. January 2010 
Supplemental Statement of the Case.  These two (2) issues 
have been returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Among other things, the appellant is service-connected 
for PTSD, migraine headaches, coronary artery disease and 
diabetes mellitus, type II.  

3.  The medical evidence of record reveals that the appellant 
currently has a diagnosis of hypertension. 

4.  The medical evidence of record does not reflect that the 
appellant has a current diagnosis of seizures or a diagnosis 
of a medical disorder associated with seizures.

5.  The preponderance of the evidence is against the finding 
that the appellant's hypertension manifested during service 
or within one year of separation from service; or that it is 
causally or etiologically related to service or the 
appellant's service-connected disabilities. 





CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred 
or aggravated, and is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).

2.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

With respect to the appellant's claims of entitlement to 
service connection for a seizure disorder and hypertension, 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Specifically, the Board finds that letters dated in 
December 2003 and November 2005, respectively, 
fully satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware from these 
letters that it was ultimately his responsibility to give VA 
any evidence pertaining to his claims.  The above-referenced 
letters also informed the appellant that additional 
information or evidence was needed to support his service 
connection claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini II].  To the extent the above-referenced 
letters were deficient in any respect, the appellant was 
provided another VCAA notice informing him of the evidence 
necessary to substantiate his claims in February 2009.  
Thereafter, the appellant's claims were readjudicated and the 
appellant was provided a Supplemental Statement of the Case 
in January 2010. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 


In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded VA examinations in 
January 2004, February 2006 and November 2009 in connection 
with his claims. 38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA medical 
opinions obtained in this case are adequate as they are 
predicated on a review of medical records; contain a 
description of the history of the alleged disabilities at 
issue; document and consider the appellant's complaints and 
symptoms; and include medical opinions addressing the medical 
questions raised in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
medical examination and opinion pertaining to the issues on 
appeal has been met. See 38 C.F.R. § 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claims. See February 2009 
letter from the RO to the appellant; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claims are rendered moot; and no further 
notice is needed. Id.  Therefore, since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless and proceeds with a merits adjudication of the 
appellant's claims. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 




B.  Law and Analysis 

The appellant seeks service connection for a seizure disorder 
that he believes he developed secondary to his recently 
service-connected PTSD. December 2008 BVA decision.  
Additionally, the appellant seeks service connection for 
hypertension that he believes is related to or been 
aggravated by his service-connected diabetes mellitus or 
service-connected coronary artery disease. Id.  While viewing 
the evidence in the light most favorable to the appellant in 
this case, the Board finds that the more persuasive and 
credible evidence does not support the appellant's claims of 
entitlement to service connection for a seizure disorder or 
hypertension.  Therefore, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases 
(such as hypertension and epilepsies) when such disease is 
manifested to a compensable degree within one year of 
separation from service. 
38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim will be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
        1.  Service connection for a seizure disorder

In regards to the appellant's claim of entitlement to service 
connection for a seizure disorder, a review of the evidence 
reveals that while the appellant has been diagnosed with 
various disorders that include (among other things) PTSD, 
hearing loss, subjective tinnitus, rhinitis, deviated nasal 
septum, muscle spasms, benign neoplasms of the skin, 
insomnia, diabetes mellitus, diabetic neuropathies, essential 
hypertension and coronary artery disease, he has not been 
diagnosed with seizures or a medical disorder associated with 
seizures. See VA medical records; private medical records.  

Specifically, the medical evidence contained in the claims 
file indicates that while the appellant has reported 
experiencing symptomatology consisting of dizziness, problems 
with balance, nausea and vomiting, these symptoms were 
reported in conjunction with the appellant's medical 
treatment for headaches. See VA medical records dated in 
August 2007 and September 2007; November 2009 VA examination 
report, p. 1.  In this regard, the Board also observes that 
the appellant reported during a November 2009 VA examination 
that when he had headaches, he seemed to get a period where 
he "is not in contact with his environment" and that he 
"may stare into space." Id.  The appellant stated that 
these episodes usually lasted just seconds; and were not 
associated with any tongue biting, loss of bowel or bladder. 
Id.  Additionally, the appellant indicated that he 
experienced no shaking or tonic-clonic activity during these 
episodes, nor did he experience a loss of consciousness. Id.  
After reviewing the appellant's claims file and performing a 
physical examination, a VA medical doctor diagnosed the 
appellant with moderately severe migraine headaches with 
moderately severe impact on activities of daily living and 
occupational functioning. Id.  In doing so, the doctor stated 
that the "so-called seizure activity [the appellant] has is 
likely to be an absence type of phenomena that can be 
associated with migraine[s]"; and appears to indicate that 
in his opinion, the appellant's "seizure" symptomatology 
was not an independent phenomena. Id.   

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
United States Court of Appeals for Veterans Claims (the 
"Court") has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  In the 
absence of competent medical evidence showing that the 
appellant presently has a seizure disorder or a disorder that 
has been associated by a medical professional with seizures 
(rather than being a symptom of his service-connected 
headache disorder), there is no basis for the granting of 
direct service connection for this condition.  In light of 
the lack of medical evidence indicating that the appellant 
was diagnosed with seizures within one year of separation 
from service, service connection on a presumptive basis is 
also not available.  Therefore, service connection for 
seizures must be denied. 

	2.  Service connection for hypertension

For the record, the Board observes that the appellant is 
service-connected for diabetes mellitus and coronary artery 
disease. See rating decisions dated in September 2001 and 
February 2006.  Due to the fact that the appellant's primary 
theory of entitlement to service connection revolves around 
the theory that his post-service diagnosis of hypertension 
developed secondary to or has been aggravated by either his 
service-connected diabetes mellitus or his service-connected 
coronary artery disease, the Board's analysis begins with an 
evaluation of whether the two elements necessary to establish 
service connection on a secondary basis have been met in this 
case. 

In this regard, a review of the medical evidence of record 
appears to indicate that the appellant was diagnosed with 
diabetes mellitus in approximately 1994, coronary artery 
disease in 1996 and hypertension in July 2004. See July 2004 
VA medical records; January 2004 VA neurological examination 
report, p. 1; February 2006 VA examination report.  

In terms of the medical question of whether the appellant's 
hypertension is related to either his service-connected 
diabetes mellitus or coronary artery disease, the Board 
observes that the claims file contains numerous VA and 
private medical records which reflect the appellant's 
diagnoses but fails to reference any medical opinion linking 
the appellant's hypertension to any of his service-connected 
disabilities. See VA medical records; private medical 
records.  

In addition, the claims file contains a VA examination report 
dated in February 2006 in which a VA medical provider 
ultimately opined that the appellant's hypertension was not 
related to or aggravated by his service-connected diabetes 
mellitus. February 2006 VA examination report, p. 3.  In 
making this determination, the medical provider cited to the 
appellant's normal renal function in support of her opinion. 
Id. 

Lastly, the Board observes that the record on appeal also 
contains a VA examination report dated in November 2009 that 
addresses the medical questions in this case. See December 
2008 BVA decision; November 2009 VA examination report.  The 
medical doctor who examined the appellant in November 2009 
reported that both diabetes mellitus and hypertension are co-
factors in the development of coronary artery disease. 
November 2009 VA examination report, 
p. 2.  He indicated that if coronary artery disease is severe 
enough, it could cause significant heart failure or low blood 
pressure.  Additionally, the doctor noted that the appellant 
had no history of diabetic nephropathy; and that he had 
normal creatinine and BUN of 1.0 and 22, respectively. Id.  
He stated that in the absence of renal disease secondary to 
his diabetes, the appellant's diabetes was not a cause of his 
hypertension.  In doing so, the doctor reported that 
essential hypertension occurs in 90 percent of patients with 
hypertension and the secondary cause is fairly, rarely found.  
Id.  He also indicated that in the event that the 
hypertension preceded the coronary artery disease, one could 
easily argue that the hypertension, especially in combination 
with hyperlipidemia, was causative in the development of 
coronary artery disease, but that the reverse correlation 
(coronary artery disease was causative in the development of 
hypertension) did not have any merit. Id.  Therefore, based 
upon the foregoing, the doctor opined that it was less likely 
than not that the appellant's hypertension was proximately 
due to or a result of his coronary artery disease. Id.  
Similarly, he stated that it was less likely than not that 
the appellant's hypertension was aggravated by his service-
connected coronary artery disease. Id.  Lastly, the doctor 
opined that is was less likely as not that the appellant's 
hypertension was the result of or aggravated by his service-
connected diabetes mellitus. Id.  

After viewing the above-referenced medical opinions in 
conjunction with the other evidence in this case, the Board 
finds the opinions to not only be well-reasoned, supported by 
the record, persuasive and credible, but also uncontroverted.  
Therefore, based upon the evidence discussed above, the Board 
finds that the appellant's claim of entitlement to service 
connection for hypertension secondary to his service-
connected diabetes mellitus and/or coronary artery disease 
must be denied.  

For the record, the Board has also reviewed the appellant's 
claim of entitlement to service connection for hypertension 
on a direct and presumptive basis.  However, while the 
evidence indicates that the appellant has a current diagnosis 
of hypertension, it does not show that the appellant 
developed hypertension in service or within one year of 
separation from service.  In this regard, the Board observes 
that the appellant was provided an enlistment examination in 
October 1967, as well as a separation examination in July 
1970.  The appellant's enlistment examination listed his 
blood pressure as 120/82; a clinical examination of the 
appellant's heart and vascular system was found to be normal; 
and the appellant denied having a medical history of high 
blood pressure at that time. See October 1967 report of 
medical examination and report of medical history.  A review 
of the appellant's service treatment records reveals no 
complaints, treatment or diagnosis of high blood pressure in 
service. See service treatment records.  At the time of the 
appellant's service separation medical examination, the 
appellant's blood pressure was recorded as 130/60; and a 
clinical examination of the appellant's heart and vascular 
system was once again found to be normal. See July 1970 
report of medical examination.  Based upon this evidence, the 
Board finds that service connection for hypertension on a 
direct basis must be denied.  

In addition to the foregoing, the Board finds that the 
appellant is also not entitled to presumptive service 
connection for hypertension since the first medical records 
contained in the claims file discussing the appellant's 
diagnosis of hypertension are dated in July 2004, over 30 
years after the appellant separated from service. See VA 
medical records.  Since none of the medical evidence 
contained in the claims file shows that the appellant's 
hypertension manifested to a degree of 10 percent or more 
within one year of his separation from service, service 
connection on a presumptive basis must also be denied. 


Therefore, based upon a thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for a seizure disorder and hypertension.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Service connection for a seizure disorder is denied. 

Service connection for hypertension is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


